Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150214(39)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  KAREN ELAINE KEYWORTH, Personal                                                            David F. Viviano
                                                                                         Richard H. Bernstein,
  Representative of the Estate of ANDREW BALL,                                                           Justices
  JR., and ELAINE PULLEN BALL,
               Plaintiffs-Appellees,
                                                              SC: 150214
  v                                                           COA: 314861
                                                              Ct of Claims: 12-000128-MH
  STATE OF MICHIGAN, DEPARTMENT OF
  MILITARY AND VETERANS’ AFFAIRS, and
  GRAND RAPIDS HOME FOR VETERANS,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the South Haven Community Hospital
  Authority, the West Shore Medical Center, and the Kalkaska Memorial Health Center to
  participate as amici curiae is GRANTED. The amicus brief submitted on March 5, 2015,
  in support of defendants-appellants’ application for leave to appeal is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 17, 2015